IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 37651

STATE OF IDAHO,                                  )     2010 Unpublished Opinion No. 726
                                                 )
       Plaintiff-Respondent,                     )     Filed: December 2, 2010
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
DENNIS L. BAKER,                                 )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Second Judicial District, State of Idaho, Nez
       Perce County. Hon. Carl B. Kerrick, District Judge.

       Judgment of conviction and unified sentence of five years, with a minimum
       period of confinement of one year, for felony driving under the influence,
       affirmed.

       Molly J. Huskey, State Appellate Public Defender; Justin M. Curtis, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                   ______________________________________________

                      Before LANSING, Chief Judge; GRATTON, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Dennis L. Baker pled guilty to felony driving under the influence. I.C. §§ 18-8004(1)(a),
18-8005(5). In exchange for his guilty plea, an additional DUI charge was dismissed. The
district court sentenced Baker to a unified term of five years, with a minimum period of
confinement of one year. Baker appeals.
       Sentencing is a matter for the trial court's discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.



                                                1
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Baker’s judgment of conviction and sentence are affirmed.




                                                   2